DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
	Claims 1-31 are pending.

Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-24 and 29 in the reply filed on 09/06/2022 is acknowledged.
Claims 25-28 and 30-31 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. 

Specification
The disclosure is objected to because of the following informalities: partial views must be identified by the same number followed by a capital letter.  
Appropriate correction is required.

Drawings
The drawings are objected to because partial views intended to form one complete view, on one or several sheets, must be identified by the same number followed by a capital letter. View numbers must be preceded by the abbreviation "FIG.".  See MPEP § 608.02 (V).  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 9-10, the instant claims recite the filler further comprises an organic filler based on a carbon black and/or a graphite.  However, both carbon black and graphite are inorganic fillers.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 3, 11, 13, 16-17, 20-21, and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Badesha (US 5,840,796) in view of Gi (KR 2017120324 A, see Machine translation for citation).
Regarding claims 1, 3 16-17, and 29, Badesha discloses a polymer nancomposite including a mica-type layered silicate and a fluoroelastomer (Abstract).  Badesha discloses the mica-type layered silicates have an aspect ratio of length to thickness of from about 50 to about 1000 which is within the claimed range (C2/L66-C3/L27). Other additives may be added as long as they do not detrimentally affect the integrity of the fluoroelastomer or the nanocomposite (C4/L6-31).  The component containing the nanocomposite can be of any suitable configuration including a cylinder (C5/L61-64).  Molding or extruding are ways to make the desired component (C5/L17-26).  Badesha also discloses seals and O-rings (C5/L8-16).
	However, Badesha does not disclose micronized powder.  Gi teaches a fluorine rubber composition comprising TEFLON powder (polytetrafluoroethylene powder) (Abstract).  Gi teaches the TEFLON powder is present in the about of 10-30 phr which overlaps the claimed range (page 3).  The composition is used in O-rings (Abstract).  Badesha and Gi are analogous art concerned with the same field of endeavor, namely crosslinkable fluororubber compositions.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention add the TEFLON powder per the teachings of Gi in the composition per the teachings of Badesha, and the motivation to do so would have been as Gi suggests improving the fuel resistance and water resistance of the rubber composition for the O-ring (page 3).     
	However, Badesha does not discloses the composition is able to be extruded to form an inner layer of a fuel hose for a motor vehicle.  If the body of a claim fully and intrinsically sets forth all of the limitations of the claimed invention, and the preamble merely states, for example, the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention’s limitations, then the preamble is not considered a limitation and is of no significance to claim construction. Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999).  See MPEP § 2111.02 (II).
	Regarding claim 11, Badesha discloses the fluoroelastomer is generally cured with bisphenol crosslinking agent or a conventional aliphatic peroxide curing agent (C3/L28-65).
Regarding claim 13, Badesha does not disclose the crosslinkable composition in which the composition has, after passing through a Garvey extrusion die, a pressure applied to the composition measured at the outlet of the die that is continuously comprise between 25·105 Pa and 70·105 Pa.   The Office realizes that all of the claimed effects or physical properties are not positively stated by the reference(s).  However, the reference(s) teaches all of the claimed ingredients, claimed amounts, and substantially similar process of making.  Therefore, the claimed effects and physical properties, i.e. the crosslinkable composition in which the composition has, after passing through a Garvey extrusion die, a pressure applied to the composition measured at the outlet of the die that is continuously comprise between 25·105 Pa and 70·105 Pa would expectedly be achieved by a composition with all the claimed ingredients, claimed amounts, and substantially similar process of making.  See MPEP § 2112.01.  If it is the applicant’s position that this would not be the case: (1) evidence would need to be provided to support the applicant’s position; and (2) it would be the Office’s position that the application contains inadequate disclosure that there is no teaching as to how to obtain the claimed properties with only the claimed ingredients, claimed amounts, and substantially similar process of making.
	Regarding claims 20-21, Badesha discloses the mica-type layered silicate include muscovite or phlogopite (C2/L19-65).

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Badesha (US 5,840,796) in view of Gi (KR 2017120324 A, see Machine translation for citation) as applied to claim 1 above as evidenced by Kaplan (CA 2477669 C).
Regarding claim 14, Badesha discloses the crosslinkable composition as shown above in claim 1.  Badesha discloses terpolymers of vinylidene fluoride (VDF), hexafluoropropylene (HFP), and tetrafluoroethylene (TFE) wherein VITON GF has 35 wt%, 34 wt% of tetrafluoroethylene and 29 wt% of TFE with 2 wt% or cure site monomer  (C3/L28-65).  Per the teachings of Kaplan, VITON GF is about 70 wt% by total weight of fluoroelastomer (P26/L17-26).
	However, Badesha does not disclose the composition having a Mooney viscosity ML(1+4) at 100°C measured according to the standard ASTM D 1646 comprised between 50 and 75.  The Office realizes that all of the claimed effects or physical properties are not positively stated by the reference(s).  However, the reference(s) teaches all of the claimed ingredients, claimed amounts, and substantially similar process of making.  Therefore, the claimed effects and physical properties, i.e. the composition having a Mooney viscosity ML(1+4) at 100°C measured according to the standard ASTM D 1646 comprised between 50 and 75 would expectedly be achieved by a composition with all the claimed ingredients, claimed amounts, and substantially similar process of making.  See MPEP § 2112.01.  If it is the applicant’s position that this would not be the case: (1) evidence would need to be provided to support the applicant’s position; and (2) it would be the Office’s position that the application contains inadequate disclosure that there is no teaching as to how to obtain the claimed properties with only the claimed ingredients, claimed amounts, and substantially similar process of making.

Claims 1, 3, 6-7, 11-13, 16-17, and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Nasreddine (CA 2736749 A1) in view of Gi (KR 20170120324 A, see Machine translation for citation).
Regarding claims 1, 3, 6-7, 16-17, and 23, Nasreddine discloses an elastomeric composition (P1/L5-9).  The rubber polymer includes FKM (fluoroelastomer) (P4/L4-18).  Fillers include talc or mica with an aspect ratio of 2:1 to 200:1 which overlaps the claimed range (P8/L9-14).  The elastomeric composition may injected molded into tubes (P12/L8-11).
	However, Nasreddine does not disclose micronized powder.  Gi teaches a fluorine rubber composition comprising TEFLON powder (polytetrafluoroethylene powder) (Abstract).  Gi teaches the TEFLON powder is present in the about of 10-30 phr which overlaps the claimed range (page 3).  The composition is used in O-rings (Abstract).  Nasreddine and Gi are analogous art concerned with the same field of endeavor, namely crosslinkable fluororubber compositions.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention add the TEFLON powder per the teachings of Gi in the composition per the teachings of Nasreddine, and the motivation to do so would have been as Gi suggests improving the fuel resistance and water resistance of the rubber composition for the molded article (page 3).     
	However, Nasreddine does not discloses the composition is able to be extruded to form an inner layer of a fuel hose for a motor vehicle.  If the body of a claim fully and intrinsically sets forth all of the limitations of the claimed invention, and the preamble merely states, for example, the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention’s limitations, then the preamble is not considered a limitation and is of no significance to claim construction. Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999).  See MPEP § 2111.02 (II).
	Regarding claims 6-7, Nasreddine discloses the elastomeric composition contain in the range of 1-200 phr of silane modified mineral filler (P8/L29-31).  Often, carbon black is used.  The amount of carbon black is from 20 to 200 phr.  The ratio of mineral fillers to carbon black is usually in the range of 0.05 to 20 which overlaps the claimed range (P9/L8-17).  At the maximum ratio, the maximum amount of the mineral fillers which includes mica or talc is 95.2 wt% of the filler.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have selected the overlapping portion of the ranges disclosed by the reference because overlapping ranges have been held to be a prima facie case of obvious.  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  See MPEP § 2144.05. 
	Regarding claim 11, Nasreddine discloses peroxides as a crosslinking agent (P10/L30-P11/L12).
	Regarding claim 12, Nasreddine discloses the peroxide curing agent is suitably used in an amount of 0.1 to 15 phr, preferably 4 to 10 phr which overlaps the claimed range (P10/L30-P11/L12).
	Regarding claim 13, Nasreddine does not disclose the crosslinkable composition in which the composition has, after passing through a Garvey extrusion die, a pressure applied to the composition measured at the outlet of the die that is continuously comprise between 25·105 Pa and 70·105 Pa.   The Office realizes that all of the claimed effects or physical properties are not positively stated by the reference(s).  However, the reference(s) teaches all of the claimed ingredients, claimed amounts, and substantially similar process of making.  Therefore, the claimed effects and physical properties, i.e. the crosslinkable composition in which the composition has, after passing through a Garvey extrusion die, a pressure applied to the composition measured at the outlet of the die that is continuously comprise between 25·105 Pa and 70·105 Pa would expectedly be achieved by a composition with all the claimed ingredients, claimed amounts, and substantially similar process of making.  See MPEP § 2112.01.  If it is the applicant’s position that this would not be the case: (1) evidence would need to be provided to support the applicant’s position; and (2) it would be the Office’s position that the application contains inadequate disclosure that there is no teaching as to how to obtain the claimed properties with only the claimed ingredients, claimed amounts, and substantially similar process of making.

Claims 2 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over  Nasreddine (CA 2736749 A1) in view of Gi (KR 20170120324 A, see Machine translation for citation) as applied to claims 1 and 20 above, and further in view of Ash (2003; 2013). Handbook of Paint and Coating Raw Materials, Volumes 1-2 (2nd Edition) - Suzorite 325-S. Synapse Information Resources, Inc.. Retrieved fromhttps://app.knovel.com/hotlink/pdf/id:kt00BGPB01/handbook-paint-coating/suzorite-325-s.
Regarding claims 2 and 22, Nasreddine discloses the crosslinkable composition as shown above in claims 1 and 20.
	However, Nasreddine does not disclose the at least one inorganic filler has an average transversal smaller dimension which defines an average thickness of lamellas comprised between 100 nm and 500 nm and an average larger dimension which defines an average width of lamellas comprised between 1 m and 50 m.  Ash teaches Suzorite ® 325 HK as a reinforcing agent, strengthener, and stiffener for polymers (page 817).  According to the original specification, SUZORITE ® 325 HK has an average thickness of 450 nm, average width of 35 m, and aspect ratio of 80 as shown in Table 2.  Nasreddine and Ash are analogous art concerned with similar technical difficulty, namely mica used for polymer compositions.  It would have been obvious to one of ordinary skill in the before the effective filing date of the claimed invention substitute the mica per the teachings of Nasreddine with the Suzorite ® 325 HK as per the teachings of Ash, and the motivation to do so would have been as Ash suggests such mica is a reinforcing agent, strengthener, stiffener for polyemrs as well as reduces warping and shrinking of finished parts (page 817).  The selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair  & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945).  See MPEP § 2144.07.

Claims 2 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over  Nasreddine (CA 2736749 A1) in view of Gi (KR 20170120324 A, see Machine translation for citation) as applied to claims 1 and 23 above, and further in view of Noel. "Talc—The solution to challenges in automotive." Rubber World 244.1 (2011): 28-34.
Regarding claims 2 and 24, Nasreddine discloses the crosslinkable composition as shown above in claims 1 and 23.  Nasreddine discloses the elastomeric composition are used in automotive and industrial applications (P1/L12-19).
	However, Nasreddine does not disclose the at least one inorganic filler has an average transversal smaller dimension which defines an average thickness of lamellas comprised between 100 nm and 500 nm and an average larger dimension which defines an average width of lamellas comprised between 1 m and 50 m.  Noel teaches Mistron ® HAR talc reduces the permeability of rubber compounds (page 30).  According to the original specification, Mistron ® HAR talc has an average thickness of 150 nm average width of 6 m, and aspect ratio of 40 as shown in Table 2.  Noel is concerned with talc being  used in the automotive industry (page 28).  Nasreddine and Noel are analogous art concerned with similar technical difficulty, namely talc used in the auotomotive industry.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the talc per the teachings of Nasreddine with the Mistron ® HAR talc per the teachings of Noel, and the motivation to do so would have been as Noel suggests the high aspect ratio reduces permeability (page 30 and Figure 10).  

Claims 1-3, 4-7, 11-12 and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Xing (CN 109535613 A, See machine translation for citation) in view of Wypych, George. (2016). Handbook of Fillers (4th Edition) - 2.1.56 Kaolin. ChemTec Publishing. Retrieved fromhttps://app.knovel.com/hotlink/pdf/id:kt0111AZH2/handbook-fillers-4th/kaolin.
Regarding claims 1-3 and 18-19, Xing discloses a fluororubber composition comprising a fluorine rubber, about 10 to 40 parts of polytetrafluoroethylene (PTFE) micropowder which overlaps the claimed range, and modified kaolin filler (kaolinite) (Abstract).
	However, Xing does not disclose the kaolinite has an aspect ratio greater than 30.  Wypych teaches Barrisurf® HX as a type of kaolin.  The kaolin may be used as fillers, used in films, rubber, wire and cable. Per the teachings of the original specification, Barrisurf ® HX has an average thickness of 150 nm, average width of 5 m, and aspect ratio of 35 as shown in Table 2.  Xing and Wpych are analogous art concerned with similar technical difficulty, namely kaolin which may be used in rubber compositions.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention substitute the kaolin per the teachings of Xing with the  Barrisurf® HX as per the teachings of Wypych since such kaolin is suitable for rubber compositions and similar applications.  The selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair  & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945).  See MPEP § 2144.07.	
	However, Xing does not discloses the composition is able to be extruded to form an inner layer of a fuel hose for a motor vehicle.  If the body of a claim fully and intrinsically sets forth all of the limitations of the claimed invention, and the preamble merely states, for example, the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention’s limitations, then the preamble is not considered a limitation and is of no significance to claim construction. Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999).  See MPEP § 2111.02 (II).
	Regarding claims 4-5, Xing discloses the grain diameter of the micropowder is about 800 to 1200 meshes (minimum is 12 microns which within the range of claim 4  and overlaps the range of claim 5) (page 4).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have selected the overlapping portion of the ranges disclosed by the reference because overlapping ranges have been held to be a prima facie case of obvious.  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  See MPEP § 2144.05. 
	Regarding claims 6-7, Xing discloses of the required components, 40-100 parts of reinforced white filler and 5-40 parts of modified kaolin filler (Abstract). With 40 parts of reinforced white filler and 40 parts of modified kaolin filler, the kaolin filler is 50 wt% which is within the claimed range of claim 6 and close to the claimed range of claim 7. Similarly, a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985) (Court held as proper a rejection of a claim directed to an alloy of "having 0.8% nickel, 0.3% molybdenum, up to 0.1% iron, balance titanium" as obvious over a reference disclosing alloys of 0.75% nickel, 0.25% molybdenum, balance titanium and 0.94% nickel, 0.31% molybdenum, balance titanium. "The proportions are so close that prima facie one skilled in the art would have expected them to have the same properties.").  See MPEP § 2144.05 (I). 
	Regarding claim 11, Xing discloses a bisphenol crosslinking agent (page 3).
	Regarding claim 12, Xing discloses 1.5-3 parts of polyol vulcanizing agent based on 80-120 parts of fluororubber which overlaps the claimed range (Abstract).
	
		
Allowable Subject Matter
Claims 8 and 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 9-10 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the closest prior art of record, Badesha (US 5,840,796) does not disclosethe composition comprises the micronized powder according to a quantity comprised between 45 and 65 phr and the at least one inorganic filler according to a quantity comprised between 5 and 25 phr or at least two of the fluoroelastomers (FKM), comprising a first FKM and a second FKM with respective Mooney viscosities ML(1+10) at 121°C, measured according to the standard ASTM D 1646, comprised between 17 and 21 and between 22 and 26, with the first FKM present in the composition according to a quantity of at least 50 phr, and the second FKM present in the composition according to a quantity of at most 50 phr.
Ando (JP 2005140196 A, See machine translation for citation) teaches the Mooney viscosity (conforming to JIS K6300, ML(1+10) at 121°C is from 10 to 120 (page 7).  However, Ando does not teach or suggest at least two of the fluoroelastomers (FKM), comprising a first FKM and a second FKM with respective Mooney viscosities ML(1+10) at 121°C, measured according to the standard ASTM D 1646, comprised between 17 and 21 and between 22 and 26, with the first FKM present in the composition according to a quantity of at least 50 phr, and the second FKM present in the composition according to a quantity of at most 50 phr.

Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  
Ebrahimian (US 6,797,760 B1) teaches a non-dripping, flame retardant, fluoropolymeric insulative composition comprising (a) a fluoropolymeric base polymer and (b) a nanoclay additive.
Maxfield (US 5,514,734) teaches polymer nanocomposites.

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICOLE M. BUIE-HATCHER whose telephone number is (571)270-3879. The examiner can normally be reached M-F, 8:30 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on (571)272-1197. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NICOLE M. BUIE-HATCHER/Primary Examiner, Art Unit 1767